MEMORANDUM OPINION
                                        No. 04-12-00215-CV

                                         Jaime LUEVANO,
                                             Appellant

                                                   v.

                                   Warden Jeff MORTON, et al.,
                                            Appellees

                     From the 81st Judicial District Court, Karnes County, Texas
                                Trial Court No. 11-01-00020-CVK
                            Honorable Donna S. Rayes, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: May 30, 2012

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final judgment on April 15, 2011. The notice of appeal was due

to be filed on May 16, 2011. TEX. R. APP. P. 26.1. Appellant did not file a notice of appeal until

April 12, 2012. Although appellant states in his notice of appeal that he did not receive notice of

the trial court’s judgment, the absence of notice that a final judgment was signed cannot extend

the period for filing a notice of appeal “more than 90 days after the judgment or order was

signed.” TEX. R. APP. P. 4.2(a)(1).
                                                                                      04-12-00215-CV


       On April 26, 2012, we ordered appellant to show cause why this appeal should not be

dismissed for lack of jurisdiction. Appellant responded to our order but provides no authority for

this court to exercise jurisdiction over this appeal. Because appellant’s notice of appeal was

untimely filed, this appeal is dismissed for lack of jurisdiction. TEX. R. APP. P. 42.3.

                                                  PER CURIAM




                                                -2-